                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES -REOPENING/CLOSING

Case No. 19-cv-07680-JFW-GJSx                                     Date January 24, 2020

Title: Brian Whitaker v. Wang Keun Yeu, et al.

Present: The Honorable John F. Walter




                 Shannon Reilly                                        Not Reported
                Deputy Clerk                                     Court Reporter / Recorder


Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
Not Present                                        Not Present




Proceedings:    G In Court          G
                                    ✘ In Chambers        G Counsel Notified

G Case previously closed in error. Make JS-5.

G Case should have been closed on entry dated                            .

G Case settled but may be reopened if settlement is not consummated within                        days.
  Make JS-6.

G Other Joint Stipulation to Dismiss Case pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) [24] - Make JS-6

G Entered                                   .




                                                                  Initials of Preparer       sr




CV-74 (10/08)                       CIVIL MINUTES -REOPENING/CLOSING
